internal_revenue_service number release date index number ----------------------- ------------------------------ ----------------------------------- ---------------------------------------------------- --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc fip b04 plr-132158-12 date date --------------------------------------------------------------------------- ------------------------ ---------------------- --------------------------- -------------- ------------------------------------------------------------ --------------------------------------------------------------- ----------------------------------------------------- ----------------------------------------------- taxpayer date date date foreign_country fund fund general_partner parent separate_account ---------------- separate_account ---------------- state z x y year year year -------------- ---- ---- ------- ------- ------- dear -------------------- this is in response to the letter submitted by your authorized representatives dated date requesting rulings on whether each of fund and fund will be treated as satisfying the diversification requirements of sec_817 of the internal_revenue_code the code i facts taxpayer taxpayer was incorporated under the laws of foreign_country taxpayer’s principal office is located in foreign_country taxpayer is licensed to engage in the life plr-132158-12 insurance_business in foreign_country and is not licensed to engage in such business in any u s jurisdiction pursuant to sec_953 taxpayer elected to be treated as a domestic_corporation for federal tax purposes in year the internal_revenue_service accepted taxpayer’s election in year effective for taxpayer’s taxable_year commencing on date as a result taxpayer is taxed as a domestic life_insurance_company under sec_801 taxpayer is a wholly-owned third-tier subsidiary of parent taxpayer and parent file a consolidated federal_income_tax return with other includible affiliates on an accrual accounting calendar_year basis contracts as part of its business taxpayer issues variable life_insurance contracts the contracts each contract permits the contractholder to allocate premium payments among one or more variable investment options each variable investment option corresponds to a segregated_asset_account the separate_accounts include separate_account and separate_account together the separate_accounts the service previously recognized that taxpayer’s separate_accounts maintained under the laws of foreign_country are segregated from its general asset accounts pursuant to state law or regulation for purposes of sec_817 in plr date all amounts invested in the separate_accounts are invested in corresponding funds all amounts invested in separate_account are invested in fund all amounts invested in separate_account are invested in fund together with fund the funds under the contracts each contractholder has the right subject_to certain contractual limitations to reallocate contract values from one variable investment option to another withdraw cash from the contract and surrender the contract for its cash_surrender_value collectively the cash_value requests taxpayer has represented that as part of the proposed transaction a cash_value request cannot be used to reallocate funds from fund to fund or vice-versa and new amounts cannot be invested in either fund or fund under the contracts general_partner in its role as the manager of each fund may suspend its obligation to satisfy immediately cash_value requests in the manner described below in order to protect the best interests of all the investors in each fund funds each fund is a limited_partnership under the laws of state z and is treated as a partnership for federal_income_tax purposes each separate_account is a limited_partner in the fund to which it corresponds ie separate_account is a limited_partner plr-132158-12 in fund and separate_account is a limited_partner in fund general_partner is the general_partner and investment manager of each fund except as otherwise permitted by sec_1_817-5 all beneficial interests in each fund are held by the corresponding separate_account and other segregated accounts of life_insurance_companies public access to each fund is available exclusively through the purchase of variable_contracts within the meaning of sec_817 underlying assets the funds primarily invest the amounts received under the contracts in other investment pools eg partnerships or limited_liability companies and managed accounts the investment vehicles as well as other assets together with the investment vehicles the underlying assets there are two types of investment vehicles investment vehicles that are not managed by general_partner and for which general_partner is not the general_partner unaffiliated investment vehicles and investment vehicles that are managed by general_partner and for which general_partner is the general_partner affiliated investment vehicles the recent economic crisis resulted in significant investment losses for the investment vehicles as a result the managers of some of the unaffiliated investment vehicles have suspended or otherwise restricted the ability of the funds to redeem the funds’ investment interests in the unaffiliated investment vehicles in connection with the liquidation of those unaffiliated investment vehicles these redemption restrictions are being imposed on the funds in their capacity as investors in the unaffiliated investment vehicles by the managers of the liquidating unaffiliated investment vehicles and are beyond the control of the funds or general_partner in addition to the redemption restrictions and suspensions being imposed on the funds by the managers of the unaffiliated investment vehicles general_partner has suspended redemptions from the affiliated investment vehicles under its obligations to all investors in the affiliated investment vehicles under federal securities law general_partner is obligated to act in the best interests of all of the investors all investors in the affiliated investment vehicles are subject_to the same redemption restrictions taxpayer represents that the decision to suspend redemptions from the affiliated investment vehicles was based entirely on non-tax considerations and was not intended to facilitate any particular tax result for the funds the funds own directly and indirectly between approximately ---- and ---- of the interests of any particular affiliated investment vehicle and the remaining interests in each such affiliated investment vehicle are owned by investors other than the funds the funds’ ownership interests in the affiliated investment vehicles are de_minimis relative to the ownership interests of the other investors plr-132158-12 general_partner does not expect to acquire any assets for the affiliated investment vehicles there may be circumstances however in which general_partner in its role as manager of the affiliated investment vehicles finds it necessary to acquire new assets for an affiliated investment vehicle’s portfolio in order to protect the best interests of all of the investors in that affiliated investment vehicle any such acquisition activity will be limited to situations in which general_partner determines that it is in the best economic interests of all investors in the affiliated investment vehicles to acquire an asset in order to protect or preserve the value of existing investments or to prevent or limit losses on existing investments any such activity will occur in the normal course of general_partner managing the assets of an affiliated investment vehicle consistent with general partner’s objective of liquidating and redeeming all interests therein as soon as reasonably practicable as of date fund had received redemption requests totaling approximately x of its net asset value as of date fund had received redemption requests totaling approximately y of its net asset value as a result of suspensions and other redemption restrictions imposed by the managers of the investment vehicles described above for reasons beyond the control of either the funds or general_partner the funds are no longer able to satisfy immediately cash_value requests in year general_partner suspended its obligation to fulfill cash_value requests general_partner will redeem all of the contractholders’ interests in each fund regardless of whether general_partner has received a cash_value request from every contractholder as a result of the proposed transaction described below each fund will redeem all of the limited partners’ interests in each fund pursuant to the proposed transaction described below general_partner will redeem all of the limited partners’ interests in the funds on a pro_rata basis by distributing cash generated from the disposition of the investment vehicles and other underlying assets ii proposed transaction to facilitate the pro_rata redemption of the limited partners’ interests in the funds as described above taxpayer proposes to engage in the following transaction with respect to each fund the proposed transaction each fund will distribute some or all of the cash it may currently hold to its limited partners as each fund receives additional_amounts of cash it will distribute that cash on a pro_rata basis to its limited partners the additional_amounts of cash may result from either a payment generated by an underlying asset or through the disposition of an underlying asset shortly after receiving the cash with respect to its underlying assets each fund will distribute the cash it receives to its respective limited partners pro_rata based on each limited partner’s capital_account plr-132158-12 the funds will not use the cash to purchase other assets or increase the funds’ investment in any of the existing underlying assets neither fund will exchange any of its assets for any other non-cash assets taxpayer which holds its limited_partnership_interest in each fund through a separate_account will transfer any cash it receives as part of the proposed transaction in accordance with contractholders’ instructions pursuant to cash_value requests while a contractholder may reallocate cash received under a contract to another investment option under the contract a contractholder may not reallocate any cash received in the proposed transaction to either fund or fund with respect to each fund the proposed transaction will last until each fund has redeemed all of its limited partners’ interests the proposed transaction is expected to last multiple calendar quarters taxpayer has represented that the proposed transaction will be completed as soon as reasonably practicable as a result of engaging in the proposed transaction taxpayer expects that during the proposed transaction a discrepancy may arise between each fund’s holdings and the diversification requirements of sec_817 taxpayer expects that any such discrepancy between the asset composition of either fund and the diversification requirements of sec_817 would continue for multiple calendar quarters iii additional representations in addition to the facts and representations presented above taxpayer has also made the following representations with respect to the unaffiliated investment vehicles general_partner will not directly or indirectly attempt to influence the investment manager of any unaffiliated investment vehicle to engage in any activity involving the acquisition of assets the independent investment managers of the unaffiliated investment vehicles may decide on their own to engage in such activity and general_partner would have no control_over such decisions neither fund will increase or otherwise modify its non-cash holdings as part of the proposed transaction each fund will be adequately diversified within the meaning of sec_817 at the end of the calendar_quarter immediately preceding the calendar_quarter in which the proposed transaction first occurs and each separate_account has satisfied the diversification requirements of sec_817 since its inception the contracts are variable_contracts within the meaning of sec_817 the contracts qualify as life_insurance contracts for federal_income_tax purposes plr-132158-12 other than any discrepancy that may arise in connection with the proposed transaction each fund has satisfied and will satisfy the diversification requirements under sec_817 iv requested ruling under sec_1_817-5 any discrepancy that may arise as a result of the proposed transaction would not cause either fund or fund to fail the diversification requirements of sec_817 in the calendar_quarter in which such discrepancy arises or any subsequent calendar_quarter v law and analysis sec_817 defines the term variable_contract for purposes of part i of subchapter_l of the code a life_insurance_contract is one type of variable_contract recognized under sec_817 for a life_insurance_contract to be a variable_contract all or part of the amounts received by the insurance_company pursuant to the contract must be allocated to a segregated_asset_account which pursuant to state law or regulation is separate from the general assets of the insurance_company in addition the amount of the contractholder’s death_benefit or the period of coverage must be adjusted on the basis of the investment return and the market_value of the segregated_asset_account sec_817 sec_817 was enacted as part of the deficit_reduction_act_of_1984 pub_l_no the conference_report to the deficit_reduction_act_of_1984 h_r conf_rep no pincite indicates that i n authorizing treasury to prescribe diversification standards the conferees intend that the standards be designed to deny annuity or life_insurance treatment for investments that are publicly available to investors and investments which are made in effect at the direction of the investor in addition to the diversification requirements under sec_817 the investor_control doctrine applies to determine whether a variable_contract based on a given segregated_asset_account qualifies for treatment as a life_insurance_contract see eg revrul_77_85 1977_1_cb_12 see also t d 1986_2_cb_97 providing that the diversification rules do not override the investor_control doctrine taxpayer has represented that the contracts qualify as life_insurance contracts for federal_income_tax purposes sec_817 generally provides that a variable_contract that otherwise meets the requirements of sec_817 shall not be treated as a life_insurance_contract for any period and for any subsequent period for which the investments made by the underlying segregated_asset_account are not adequately diversified in accordance with treasury regulations sec_1_817-5 of the regulations states the diversification requirements for variable_contracts based on segregated_asset accounts including variable life_insurance contracts generally the investments of a segregated_asset_account are considered to be adequately diversified for purposes of sec_817 if there are plr-132158-12 at least five investments and no more than percent of the total asset value of the segregated_asset_account is represented by any one investment no more than percent by any two investments no more than percent by any three investments and no more than percent by any four investments the diversification of segregated_asset accounts is tested quarterly sec_1_817-5 for purposes of applying the diversification requirements of sec_817 a look- through rule in sec_1_817-5 applies to a segregated_asset account’s assets held through a partnership the look-through_rule only applies to a partnership if all beneficial interests in the partnership are held by one or more segregated_asset accounts of one or more insurance_companies or as otherwise described in sec_1_817-5 sec_1_817-5 interests in the partnership must also be available exclusively through the purchase of a variable_contract sec_1_817-5 if the look-through_rule applies the partnership_interest of the segregated_asset_account is not treated as a single investment of the segregated_asset_account instead the regulations look through the partnership to the partnership’s assets a pro_rata portion of each partnership asset is treated as an asset of the segregated_asset_account each partner’s ratable interest in a partnership asset is determined in accordance with the partner’s capital interest in the partnership sec_1_817-5 sec_1_817-5 provides that a segregated_asset_account that satisfies the diversification requirements stated in sec_1_817-5 at the end of any calendar_quarter or within days after the end of such calendar_quarter shall not be considered nondiversified in a subsequent quarter because of a discrepancy between the value of its assets and the diversification requirements unless such discrepancy exists immediately after the acquisition of any asset and such discrepancy is wholly or partly the result of such acquisition sec_1_817-5 does not provide an exception to the diversification requirements of sec_817 in the interests of sound tax_administration the regulation clarifies that neither holding assets in nor disposing assets from a segregated_asset_account which otherwise satisfied the diversification requirements at the end of the preceding calendar_quarter or within days thereafter does not give rise to a failure to meet the diversification requirements in a subsequent quarter the regulation provides that there is no failure to meet the diversification requirements in such situations unless the discrepancy exists immediately after the acquisition of any asset and such discrepancy is wholly or partly the result of such acquisition and the discrepancy is not remedied within days after the end of the calendar_quarter in which such post-acquisition discrepancy arises taxpayer has represented that each contract is a variable_contract within the meaning of sec_817 and qualifies as a life_insurance_contract taxpayer has represented that each of separate_account and separate_account is a segregated_asset_account for a contract to be treated as a variable_contract the segregated_asset_account underlying each contract must be diversified taxpayer has represented that plr-132158-12 the diversification requirements must be applied at the fund level according to the look- through rule in sec_1_817-5 taxpayer has represented that each fund will be adequately diversified within the meaning of sec_817 at the end of the calendar_quarter immediately preceding the calendar_quarter in which the proposed transaction first occurs neither fund will increase or otherwise modify its non-cash holdings as part of the proposed transaction although neither fund will increase or otherwise modify its non-cash holdings as part of the proposed transaction each cash distribution a fund makes will reduce its overall holdings such that the relative value of the fund’s remaining assets expressed as a percentage of each fund’s reduced overall holdings will increase taxpayer expects that the proposed transaction may generate discrepancies between the diversification requirements and the holdings of each fund any potential discrepancy between the relative value of each fund’s remaining assets and the diversification requirements imposed by sec_817 will result from the disposition of underlying assets by each of the funds and the related distributions to the contractholders in the proposed transaction no potential discrepancy will exist immediately after the acquisition of any asset no potential discrepancy will arise either wholly or partly as the result of the acquisition of any asset accordingly under sec_1_817-5 neither fund will be considered to fail the diversification requirements imposed by sec_817 in the calendar_quarter in which any discrepancy arises pursuant to the proposed transaction or in any subsequent calendar_quarter vi holding based on the information submitted and taxpayer’s representations under sec_1_817-5 any discrepancy that may arise as a result of the proposed transaction would not cause either fund or fund to fail the diversification requirements of sec_817 in the calendar_quarter in which such discrepancy arises or any subsequent calendar_quarter except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-132158-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely sheryl b flum branch chief branch office of associate chief_counsel financial institutions products
